Title: C. W. F. Dumas to John Adams: A Translation, 3 August 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Sir
       The Hague, 3 August 1780
      
      I have the pleasure to inform you that a courier from the republic’s plenipotentiaries at St. Petersburg has arrived with dispatches that remove any plausible pretext for the temporizers to delay the accession of the republic to the armed neutrality and indicate the likelihood that Portugal, the King of Prussia, and the Emperor will also join. It is apparent that the purpose of all this is not only to procure for all the nations a respected and salutary maritime code for the future, but also to bring peace between the belligerents, perhaps before next spring. I am, with great respect, sir, your very humble and very obedient servant,
      
       Dumas
      
     